                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY

JONATHAN P. LOPEZ,                    No. 19-cv-12638 (NLH) (KMW)


             Plaintiff,
                                                   OPINION

     v.

LIEUTENANT KATHY CRAWFORD, et
al.,

             Defendants.


APPEARANCES:

Jonathan P. Lopez
Ancora Psychiatric Hospital
301 Spring Garden Rd.
Ancora, NJ 08037

     Plaintiff Pro se

HILLMAN, District Judge

     Plaintiff Jonathan P. Lopez filed a complaint under 42

U.S.C. § 1983 alleging constitutional violations during his

confinement in the Salem County Correctional Facility (“SCCF”).

ECF No. 1.    At this time, the Court must review the Complaint,

pursuant to 28 U.S.C. § 1915(e)(2) to determine whether it

should be dismissed as frivolous or malicious, for failure to

state a claim upon which relief may be granted, or because it

seeks monetary relief from a defendant who is immune from such

relief.   For the reasons set forth below, the Court will allow

the complaint to proceed in part.

                                  1
I.   BACKGROUND

     Plaintiff alleges Defendants deprived him of due process

protections in connection with a disciplinary hearing at SCCF.    He

states Sergeant Daly accused him of “making a blanketed threat”

against facility officers and personnel.   ECF No. 1 at 3.   At the

time of Sergeant Daly’s report, Plaintiff was restrained in a

“turtle suit,” a suicide-safe green smock, as a result of a prior

report that he had made threats to harm himself and others.      Id.

Plaintiff states the restraints made it impossible to prepare for

the disciplinary hearing. Id. Plaintiff received the disciplinary

report 12 hours before his hearing and was not asked to sign a

“use immunity” statement before the hearing began. Id.

     Plaintiff alleges Lieutenant Kathy Crawford, the Disciplinary

Board Chair, accused him of being racist and made “a speech about

the Rev. Dr. Martin Luther King, Jr.; Ms. Rosa Parks; civil rights

and community involvement of African-Americans in this day and

age, inferring or suggesting that the plaintiff was racially biased

or prejudiced against African-Americans . . . .”    Id. at 5.    He

states he was escorted from the hearing back to the medical unit

without Lt. Crawford issuing a finding on the charges and without

receiving written notice of the outcome.   Id. at 5-6.

     Once back in the medical unit, Plaintiff told the nurse

practitioner that he was not suicidal and that an officer lied on

her report to get Plaintiff out of his housing unit.     Id. at 6.

                                2
The nurse refused to let him out of the suicide-prevention smock

and return him to his housing unit.       Id.   Plaintiff stayed in the

medical unit on suicide watch for three more days before the

psychologist permitted Plaintiff to be released.       Id.    He was sent

back to his housing unit with his clothes and bedding but not his

legal papers.    Id.   Plaintiff received conflicting information as

to whether he was still on disciplinary detention before being

visited by Lt. Crawford three days later.       Id. at 6-7.    “Upon the

plaintiff asking Defendant Crawford about the results of the

disciplinary hearing . . . Defendant Crawford just ‘made up’ a

sanction, telling the Plaintiff . . . the ‘disciplinary board’

decided on 30 days disciplinary detention with no privileges.”

Id.     Plaintiff alleges he had still not received any written

statement of the findings.    Id.

      Plaintiff was transferred to a different housing unit to serve

out his disciplinary detention.         Id. at 8.    He asserts he was

denied stationary, writing implements, extra undergarments and

commissary items, and unidentified “property.”       Id.     He claims he

was not let out of the cell other than to shower and clean his

cell.    Id.    He states he was unable to appeal his disciplinary

sanction because he was could not access the kiosk computer.         Id.

II.   STANDARD OF REVIEW

      Section 1915(e)(2) requires a court to review complaints

prior to service in cases in which a plaintiff is proceeding in

                                    3
forma pauperis.   The Court must sua sponte dismiss any claim

that is frivolous, is malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief.    This action is

subject to sua sponte screening for dismissal under 28 U.S.C. §

1915(e)(2)(B) because Plaintiff is proceeding in forma pauperis

and is incarcerated.

     To survive sua sponte screening for failure to state a

claim, the complaint must allege “sufficient factual matter” to

show that the claim is facially plausible.    Fowler v. UPMC

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009).    “‘A claim has

facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.’”    Fair Wind

Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).    “[A]

pleading that offers ‘labels or conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

Iqbal, 556 U.S. at 678 (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555 (2007)).

III. DISCUSSION

     Plaintiff alleges he was denied due process in connection

with his disciplinary hearing.   He further alleges he received



                                 4
inadequate mental health care.   The Court will permit the due

process claim proceed, but will dismiss the medical care claim.

     A.   Due Process

     Plaintiff argues he was deprived of his Fourteenth

Amendment right to due process after Sergeant Daly issued a

false disciplinary report and the disciplinary board found him

guilty of making a blanket threat.    “[P]risons may sanction a

pretrial detainee for misconduct that he commits while awaiting

trial, as long as it is not a punishment for the ‘underlying

crime of which he stands accused.’”    Kanu v. Lindsey, 739 F.

App’x 111, 116 (3d Cir. 2018) (quoting Rapier v. Harris, 172

F.3d 999, 1003–06 (7th Cir. 1999)).    “However, the imposition of

disciplinary segregation for violation of prison rules and

regulations cannot be imposed without providing the procedural

due process protections set forth in Wolff v. McDonnell, 418

U.S. 539 (1974).”   Id.   “These protections include the right to

receive written notice of the charges at least 24 hours before

the hearing, the opportunity to present witnesses and

documentary evidence, and a written statement of the reasons for

the disciplinary action taken and the supporting evidence.”      Id.

Plaintiff alleges he was denied all these protections.    The

Court will permit the due process challenge to the disciplinary

hearing to proceed as well as the due process challenge to



                                  5
Plaintiff’s placement in disciplinary segregation because of the

inadequate hearing.

     Plaintiff has not stated a claim against SCCF Warden John

Cuzzupe.   Plaintiff alleges that Warden Cuzzupe denied his

administrative appeal, but “a prison official’s secondary review

of an inmate’s grievance or appeal is not sufficient to

demonstrate the personal involvement required to establish the

deprivation of a constitutional right.”     Simonton v. Tennis, 437

F. App’x 60, 62 (3d Cir. 2011).     Plaintiff does not allege

Warden Cuzzupe participated in the disciplinary process beyond

denying an appeal; therefore, the Court will dismiss Warden

Cuzzupe from this action without prejudice.

     B.    Denial of Medical Care

     The Court will also dismiss Plaintiff’s denial of medical

care claim.   “Pretrial detainees are not within the ambit of the

Eighth Amendment but are entitled to the protections of the Due

Process clause.   The Due Process clause requires the government

to provide appropriate medical care.”     Boring v. Kozakiewicz,

833 F.2d 468, 471 (3d Cir. 1987) (internal citations omitted).

“Without deciding whether the Fourteenth Amendment provides

greater protections, the Third Circuit has found it sufficient

to apply the Eighth Amendment standard set forth in Estelle v.

Gamble, 429 U.S. 97 (1976) when evaluating a claim for

inadequate medical care by a detainee.”     Covington v. Bucks Cty.

                                    6
Dep’t of Corr., No. 17-11397, 2019 WL 1418127, at *3 n.3 (D.N.J.

Mar. 29, 2019) (citing Banda v. Adams, 674 F. App’x 181 (3d Cir.

2017)).

     To state an Eighth Amendment Claim, a plaintiff must state

facts that indicate defendants were deliberately indifferent to

his or her serious medical need.       Estelle v. Gamble, 429 U.S.

97, 104 (1976).    To accomplish this, “a plaintiff must make (1)

a subjective showing that ‘the defendants were deliberately

indifferent to [his or her] medical needs’ and (2) an objective

showing that ‘those needs were serious.’”       Pearson v. Prison

Health Serv., 850 F.3d 526, 534 (3d Cir. 2017) (quoting Rouse v.

Plantier, 182 F.3d 192, 197 (3d Cir. 1999) (alteration in

original)).    Plaintiff only states he was denied psychiatric

care and follow-up treatment.    ECF No. 1 at 9.     He does not

allege facts regarding why he needed psychiatric care, what

follow-up treatment was denied, or any facts that would suggest

defendants were deliberately indifferent to his need for mental

health care.    The dismissal shall be without prejudice, meaning

Plaintiff may move to reinstate this claim in an amended

complaint if he can provide facts supporting both elements of

the Estelle test.

     The Court will also dismiss the claim that Plaintiff was

improperly kept on suicide watch.       Plaintiff does “not state any

facts that, if proven, would show that [he] was denied one of

                                   7
life’s minimal necessities.   At most, the facts that [Plaintiff]

did plead allow the potential inference that he suffered or

perceived inconvenience, discomfort, and stigma due to

[Defendants’] decision to implement a suicide watch . . . .”

Smith v. Bolava, 632 F. App’x 683, 687 (3d Cir. 2015).    “Rather

than denying a human need, a suicide watch is canonically

understood as protecting inmates who are vulnerable to self-

harm.”   Id.

IV.   CONCLUSION

      For the reasons stated above, the Complaint may proceed on

Plaintiff’s due process claims against Lt. Crawford, Sergeant

Daly, and Jane Does 2-3.   The other claims and defendants shall

be dismissed without prejudice.

      An appropriate order follows.



Dated: May 18, 2021                   ____s/ Noel L. Hillman ___
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




                                  8
